Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Non-Provisional Application filed Jun. 19, 2020.
Claims 1-20 are pending in the case. Claims 1 and 7 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardenswartz et al. (hereinafter Gardenswartz) U.S. Patent Publication No. 2008/0103910 in view of Munjal (hereinafter Munjal) U.S. Patent Publication No. 2013/0030879.
With respect to independent claim 1, Gardenswartz teaches an information processing device comprising: an acquisition unit configured to acquire user data including at least one of vital data including biological information pertaining to a user and lifestyle data pertaining to the user (see e.g. para [35] [54] – “In the present method the benefactor has no trouble monitoring the behavior of the beneficiary since that is done by a "program manager".”); 
a provision unit configured to apply, to the user data, reference data indicating criteria for determining a content of the user data and, in accordance with a result of the reference data being thus applied, provide, to the user, coupon data pertaining to a coupon configured to encourage the user to take a specific action (see e.g. para [23]-[29][34][35][54] – “establishes the monitoring of the actual behavior of the beneficiary thereby establishing an actual behavior matrix, and intersecting the actual behavior matrix with the required behavior matrix enables the generation of a compliance matrix” Gardenswartz does not expressly show “coupon data.”  However, Gardenswartz clearly indicates that coupon is a typical reward issued to user for motivation of certain behavior.); and 
Gardenswartz does not expressly show a determination unit configured to determine, on the basis of usage history data of the coupon data thus provided and the user data corresponding to the usage history data, whether or not a coupon corresponding to the usage history data is effective in improving a lifestyle of the user.  However, Munjal teaches similar feature (see e.g. para [39] – “To provide personalized incentives, the system utilizes an engine that determines which offers/coupons should be provided to a given customer given certain information about that customer as noted above …  past incentive redemption history of the customer  … the business rules used to select which offers to provide to a given customer may additionally consider data points such as minimum purchasing thresholds applicable to a given incentive, the number of incentives that can be redeemed in a single purchase, which incentives can be stacked, and/or whether loyalty rewards would be more effective for the customer than providing a discount coupon as an incentive.”).  Both Gardenswartz and Munjal are directed to incentive distribution methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Munjal and Gardenswartz in front of them to modify the system of Gardenswartz to include the above feature.  The motivation to combine Gardenswartz and Munjal comes from Munjal.  Munjal discloses the motivation to provide incentive based on user usage history so that incentives can be provided more efficiently (see e.g. para [39]).
With respect to independent claim 2, the modified Gardenswartz teaches an updating unit configured to update a weight factor indicating a degree of association between a coupon determined to be effective in improving a lifestyle and the vital data and/or the lifestyle data corresponding to the coupon by increasing the weight factor (see e.g. Munjal para [39] – “using appropriate business rules 224 (e.g., by providing weights to the various data points collected and weights to the various coupons/offers”).
With respect to independent claim 3, the modified Gardenswartz teaches the determination unit is configured to determine that the coupon was effective in a case where a variation amount, varied to an amount reflecting an effect of improving a lifestyle, in an amount indicated by the vital data and/or the lifestyle data, before and after coupon use, is greater than a threshold value (see e.g. para [55]-[65] – “The method provides for taking the step of enabling at least one of the beneficiary and the benefactor to adjust the benefit matrix based on reported results.”).
With respect to independent claim 6, the modified Gardenswartz teaches the reference data include data including one or more threshold values configured to give meaning to the user data (see e.g. para [39] – “To provide personalized incentives, the system utilizes an engine that determines which offers/coupons should be provided to a given customer given certain information about that customer as noted above …  past incentive redemption history of the customer  … the business rules used to select which offers to provide to a given customer may additionally consider data points such as minimum purchasing thresholds applicable to a given incentive, the number of incentives that can be redeemed in a single purchase, which incentives can be stacked, and/or whether loyalty rewards would be more effective for the customer than providing a discount coupon as an incentive.”).
With respect to independent claim 7, the modified Gardenswartz teaches an information processing method comprising: 
acquiring user data including at least one of vital data including biological information pertaining to a user and lifestyle data pertaining to the user (see e.g. para [35] [54] – “In the present method the benefactor has no trouble monitoring the behavior of the beneficiary since that is done by a "program manager".”); 
applying, to the user data, reference data indicating criteria for determining a content of the user data and, in accordance with a result of the reference data being thus applied, providing, to the user, coupon data pertaining to a coupon configured to encourage the user to take a specific action (see e.g. para [23]-[29][34][35][54] – “establishes the monitoring of the actual behavior of the beneficiary thereby establishing an actual behavior matrix, and intersecting the actual behavior matrix with the required behavior matrix enables the generation of a compliance matrix” Gardenswartz does not expressly show “coupon data.”  However, Gardenswartz clearly indicates that coupon is a typical reward issued to user for motivation of certain behavior.); and 
determining, on the basis of usage history data of the coupon data thus provided and the user data corresponding to the usage history data, whether or not a coupon corresponding to the usage history data is effective in improving a lifestyle of the user (see e.g. Munjal para [39] and discussion above with respect to claim 1 – “To provide personalized incentives, the system utilizes an engine that determines which offers/coupons should be provided to a given customer given certain information about that customer as noted above …  past incentive redemption history of the customer  … the business rules used to select which offers to provide to a given customer may additionally consider data points such as minimum purchasing thresholds applicable to a given incentive, the number of incentives that can be redeemed in a single purchase, which incentives can be stacked, and/or whether loyalty rewards would be more effective for the customer than providing a discount coupon as an incentive.”).
Claim 8 is rejected for the similar reasons discussed above with respect to claim 1. 
With respect to independent claim 9, the modified Gardenswartz teaches the determination unit is configured to determine that the coupon was effective in a case where a variation amount, varied to an amount reflecting an effect of improving a lifestyle, in an amount indicated by the vital data and/or the lifestyle data, before and after coupon use, is greater than a threshold value (see e.g. para [55]-[65] – “The method provides for taking the step of enabling at least one of the beneficiary and the benefactor to adjust the benefit matrix based on reported results.”).
With respect to independent claim 15, the modified Gardenswartz teaches the reference data include data including one or more threshold values configured to give meaning to the user data (see e.g. para [39] – “To provide personalized incentives, the system utilizes an engine that determines which offers/coupons should be provided to a given customer given certain information about that customer as noted above …  past incentive redemption history of the customer  … the business rules used to select which offers to provide to a given customer may additionally consider data points such as minimum purchasing thresholds applicable to a given incentive, the number of incentives that can be redeemed in a single purchase, which incentives can be stacked, and/or whether loyalty rewards would be more effective for the customer than providing a discount coupon as an incentive.”).
With respect to independent claim 16, the modified Gardenswartz teaches the reference data include data including one or more threshold values configured to give meaning to the user data (see e.g. para [39] – “To provide personalized incentives, the system utilizes an engine that determines which offers/coupons should be provided to a given customer given certain information about that customer as noted above …  past incentive redemption history of the customer  … the business rules used to select which offers to provide to a given customer may additionally consider data points such as minimum purchasing thresholds applicable to a given incentive, the number of incentives that can be redeemed in a single purchase, which incentives can be stacked, and/or whether loyalty rewards would be more effective for the customer than providing a discount coupon as an incentive.”).
Claim 19 is rejected for the similar reasons discussed above with respect to claim 2. 
Claim 20 is rejected for the similar reasons discussed above with respect to claim 3. 
Claims 4, 5, 10-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gardenswartz in view of Munjal and further in view of Szabo (hereinafter Szabo) U.S. Patent Publication No. 2007/0055551.
With respect to claim 4, Gardenswartz does not expressly show the vital data include at least one of blood pressure data, pulse data, body temperature data, weight data, and electrocardiogram data. However, Szabo teaches similar feature (see e.g. Abstract para [20] [38] – “the system first obtains personal data about an individual. This may be obtained through automated data analysis, interview, survey, subjective analysis, laboratory testing, and the like.”  Based on the teachings of Szabo, it would have been obvious to collect weight data and other vital data in order to determine a user’s medical need and provide incentive accordingly).  Both Gardenswartz and Szabo are directed to incentive distribution methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Szabo and Gardenswartz in front of them to modify the system of Gardenswartz to include the above feature.  The motivation to combine Gardenswartz and Szabo comes from Szabo.  Szabo discloses the motivation to provide coupon incentive based on user’s personal information relating to health so that user’s health can be improved (see e.g. Abstract para [20] [38]).
With respect to claim 5, the modified Gardenswartz teaches the lifestyle data include at least one of intake data indicating food consumed and an intake amount of food, exercise data indicating an exercise amount, sleep data indicating a sleep amount, smoking data indicating a smoking amount, medication data of medicine taken, food intake speed data indicating a speed of food intake, and periodontal disease data (see e.g. Szabo Abstract para [20] [38] and discussion above with respect to claim 4.).
With respect to independent claim 10, the modified Gardenswartz teaches the vital data include at least one of blood pressure data, pulse data, body temperature data, weight data, and electrocardiogram data (see e.g. Szabo Abstract para [20] [38] and discussion above with respect to claim 4.).
With respect to independent claim 11, the modified Gardenswartz teaches the vital data include at least one of blood pressure data, pulse data, body temperature data, weight data, and electrocardiogram data (see e.g. Szabo Abstract para [20] [38] and discussion above with respect to claim 4.).
With respect to independent claim 12, the modified Gardenswartz teaches the lifestyle data include at least one of intake data indicating food consumed and an intake amount of food, exercise data indicating an exercise amount, sleep data indicating a sleep amount, smoking data indicating a smoking amount, medication data of medicine taken, food intake speed data indicating a speed of food intake, and periodontal disease data (see e.g. Szabo Abstract para [20] [38] and discussion above with respect to claim 4.).
With respect to independent claim 13, the modified Gardenswartz teaches the lifestyle data include at least one of intake data indicating food consumed and an intake amount of food, exercise data indicating an exercise amount, sleep data indicating a sleep amount, smoking data indicating a smoking amount, medication data of medicine taken, food intake speed data indicating a speed of food intake, and periodontal disease data (see e.g. Szabo Abstract para [20] [38] and discussion above with respect to claim 4.).
With respect to independent claim 14, the modified Gardenswartz teaches the lifestyle data include at least one of intake data indicating food consumed and an intake amount of food, exercise data indicating an exercise amount, sleep data indicating a sleep amount, smoking data indicating a smoking amount, medication data of medicine taken, food intake speed data indicating a speed of food intake, and periodontal disease data (see e.g. Szabo Abstract para [20] [38] – the motivation to combine is discussed above).
With respect to independent claim 17, the modified Gardenswartz teaches the reference data include data including one or more threshold values configured to give meaning to the user data (see e.g. para [39] – “To provide personalized incentives, the system utilizes an engine that determines which offers/coupons should be provided to a given customer given certain information about that customer as noted above …  past incentive redemption history of the customer  … the business rules used to select which offers to provide to a given customer may additionally consider data points such as minimum purchasing thresholds applicable to a given incentive, the number of incentives that can be redeemed in a single purchase, which incentives can be stacked, and/or whether loyalty rewards would be more effective for the customer than providing a discount coupon as an incentive.”).
With respect to independent claim 18, the modified Gardenswartz teaches the reference data include data including one or more threshold values configured to give meaning to the user data (see e.g. para [39] – “To provide personalized incentives, the system utilizes an engine that determines which offers/coupons should be provided to a given customer given certain information about that customer as noted above …  past incentive redemption history of the customer  … the business rules used to select which offers to provide to a given customer may additionally consider data points such as minimum purchasing thresholds applicable to a given incentive, the number of incentives that can be redeemed in a single purchase, which incentives can be stacked, and/or whether loyalty rewards would be more effective for the customer than providing a discount coupon as an incentive.”).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179